Case 2:18-cv-04772-JMV-JBC Document 135-2 Filed 07/09/21 Page 1 of 1 PageID: 7323




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



   IN RE CELGENE CORPORATION                          Case No. 2:18-cv-04772 (JMV) (JBC)
   SECURITIES LITIGATION


             DECLARATION OF JAMES E. CECCHI IN SUPPORT OF
   LEAD PLAINTIFF’S MOTION FOR LEAVE TO AMEND THE SECOND AMENDED
                CONSOLIDATED CLASS ACTION COMPLAINT

         I, James E. Cecchi, hereby declare as follows:

         1.      I am a partner of the law firm Carella, Byrne, Cecchi, Olstein, Brody & Agnello,

  P.C., Court-appointed Co-Liaison Counsel for Lead Plaintiff and the putative class.        I am

  admitted to practice before this Court.

         2.      I submit this declaration in support of Lead Plaintiff’s motion for leave to amend

  the Second Amended Consolidated Class Action Complaint, and I have personal knowledge of

  or information bearing on the facts set forth herein.

         3.      Attached hereto as Exhibit 1 is a true and correct copy of the proposed Third

  Amended Consolidated Class Action Complaint.

         4.      Attached hereto as Exhibit 2 is a true and correct copy of a “redlined” version of

  the proposed Third Amended Consolidated Class Action Complaint, comparing the new,

  proposed allegations to the Second Amended Consolidated Class Action Complaint (ECF No.

  57).

         Executed on this 9th day of July, 2021 in Roseland, New Jersey.



                                                          /s/ James E. Cecchi
                                                          James E. Cecchi
